In a proceeding pursuant to article 78 of the CP'LR to review a determination of appellant Commissioner dismissing petitioner from his position of detective, the appeal is from a judgment of the 'Supreme Court, Nassau County, dated February 27, 1968, which reduced the dismissal to a stated period of suspension (some four years) without pay. Judgment affirmed, without costs. No opinion. (See Matter of Fischer v. Kelly, 20 A D 2d 906, mod. 17 N Y 2d 521.) Rabin, Hopkins, Benjamin and Martuseello, JJ., concur; Christ, Acting P. J., dissents and votes to reverse the judgment, to dismiss the proceeding on the merits and to confirm the Commissioner’s determination, with the following memorandum: Petitioner pleaded guilty to the charge of changing a summons for a moving traffic violation (illegal left turn) to one for a non-*786moving violation (driving without a license), which does not appear on the operator’s license, and of having procured other members of the police force to assist him in the preparation and verification of such false summons and sworn complaint. This was a serious matter involving a deliberate and conspiratorial violation, including perjury and subornation of perjury, that could not but have a damaging effect on morale and discipline in the Department. In the circumstances, I cannot agree that the punishment imposed by the Commissioner was excessive.